Citation Nr: 1702448	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for neurological disability of the right upper extremity. 

2. Entitlement to service connection for neurological disability of the left upper extremity. 

3. Entitlement to an increased initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine, C4-C5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Comninos, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from October 1984 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Florida, which denied the appellant's claim for service connection for bilateral cubital tunnel syndrome and granted service connection for degenerative disc disease of the cervical spine, C4-C5 and assigned an initial 10 percent evaluation, effective November 1, 2009.

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

While the Veteran appeared for a Regional Office hearing in December of 2012, the transcript of which is attached in the case file, he failed to appear at a Board videoconference hearing scheduled for July 2016.  See 38 C.F.R. § 20.702 (d) (2016). Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of an increased initial rating for degenerative disc disease of the cervical spine, C4-C5, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT


The Veteran's left and right upper extremity radiculopathy is causally related to his cervical spine degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for left and right upper extremity radiculopathy as secondary to the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. §  3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. §  3.310(b).

The Veteran maintains he is entitled to service connection for his cubital tunnel syndrome as secondary to his already service-connected disability of the cervical spine.  He states he has had symptoms of tingling, numbness and pain in his arms since service, and argues, through his representative, that even if cubital tunnel syndrome is deemed an erroneous diagnosis, he should be entitled to service connection based on an upper extremity disability.  

The Veteran is shown to have been treated for shoulder pain, tingling and numbness in his fingers during service.  He reported having hand tenderness and pain in a September 1989 medical visit, and osteoarthritis upon separation from service, in February of 2009.  The Veteran's service treatment records reflect a diagnosis since April of 2006  of cubital tunnel syndrome.  Said records further reflect treatment involving an iontophoresis modality as well as rotator cuff strengthening exercises being carried out with the Veteran in 2006.  Physical therapy notes also indicate recommended continued treatment at a rehabilitation facility.  Furthermore, during the Veteran's time in service, he had continued complaints of pain, tingling and numbness in his hand and fingers.  Indeed, in May of 2007, an outpatient note indicates cubital tunnel syndrome as part of the Veteran's medical problem list, as do April 2008 service treatment records.  However, at a December 2009 VA general medical evaluation, there were no objective findings regarding cubital tunnel syndrome.

The Board also notes an incident in service referred to in a service treatment record dated in August of 1995, regarding a "class C flight mishap", where an F4 fighter jet the Veteran was in landed "nose wheel up."  This landing was noted to have been uneventful, a subsequent medical evaluation did not note any issues, and no complaints were noted.  

After his separation from service, the Veteran continued to seek treatment for what had been diagnosed as cubital tunnel syndrome.  Indeed, after an October 2012 referral for EMG/NCV testing, a visit to Keesler Neurology resulted in a provisional diagnosis of bilateral cubital tunnel syndrome.  However, the same study was noted to indicate a cervical radiculopathy at C8, and in fact, it was stated in the report that "there is no electrophysiologic evidence of [...] median neuropathy/carpal tunnel syndrome, or ulnar neuropathy affecting the bilateral upper extremities."  In addition, to the October 2012 EMG, a December 2012 MRI shows that that the Veteran has right upper extremity radiculopathy that is related to his cervical spine pathology.  Specifically, the MRI report notes disc space narrowing and uncovertebral hypertrophic changes at the C4-C5 level, which are worse on the Veteran's right side.  The Veteran has been treated for his radiculopathy, including cervical medial branch block injections in April of 2013, and physical therapy since November of 2012.  Service connection is currently in effect for disabilities that include degenerative disc disease of C4-C5.

To the extent that the Veteran initially filed a claim for carpal tunnel syndrome with regard to the upper extremities, and although he is shown to have been diagnosed with the condition in service, the most probative post-service medical evidence shows that he does not have carpal tunnel syndrome of the right upper extremity.  See VA EMG report, dated in October 2012.  Specifically, the May 2014 VA examiner, who reviewed the entire claims file including service treatment records, states that the claimed cubital tunnel syndrome was erroneously diagnosed based on the October 2012 EMG results.  In addition, carpal tunnel syndrome of the right upper extremity was not shown during the Veteran's May 2014 VA examination report.  The examiner further notes that the same October 2012 EMG confirms a diagnosis of C8 cervical radiculopathy on the right.  The examiner diagnosed C8 radiculopathy.  Signs or symptoms due to radiculopathy were specifically noted to be bilateral upper extremity paresthesias and/or dysesthesias and numbness.  The radiculopathy was specifically noted to affect the bilateral upper extremities.  Finally, the examiner points to the Veteran's already service-connected degenerative disc disease being at least as likely related to the causes of the tingling and numbness in the Veteran's right and left fingers as well as the burning in his neck since 2008, while he was still in service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  While the Veteran's service-connected cervical spine disability has previously been referred to involvement at C4-C5, his upper extremity radiculopathy is due to C8 involvement.  He is service-connected for cervical spine degenerative disease, which must be found to include the entire cervical segment, not just C4-C5.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for radiculopathy of the bilateral upper extremities as secondary to the service-connected cervical spine degenerative disc disease is granted.  38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2009.  In addition, notice was also sent in April of 2010 asking the Veteran to identify all medical providers who have treated him for his claimed condition.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition sat issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Secondary service connection for radiculopathy of the left and right upper extremities is granted.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease, cervical spine, the most recent VA examination report (disability benefits questionnaire) of record is dated in May 2014.  This VA examination report reflects that it does not include any range of motion testing on passive motion.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his cervical spine disability in accordance with Correia. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all sources of treatment for his cervical spine symptoms since May 2014.  After obtaining all necessary authorizations, attempt to obtain the records of the identified treatment and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file.

2. After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his cervical spine in order to determine the current level of severity of his cervical spine degenerative disc disease.  The electronic claims folder must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's cervical spine symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, (s)he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that (s)he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The AOJ must ensure that the requested opinions are in compliance with the directives of this remand.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


